Exhibit 10.1

 

[LETTERHEAD]

 

October 31, 2005

 

Robert P. Oates

c/o Veeco Instruments Inc.

100 Sunnyside Boulevard, Suite B

Woodbury, NY  11797

 

Dear Bob:

 

We are pleased to provide this letter summarizing the proposed terms of your
promotion to the position of Senior Vice President, Data Storage, reporting to
Don Kania.  The effective date of your promotion and salary increase will be
October 3, 2005; the effective date of your participation in the long term
incentive plan (described below) will coincide with the implementation of this
plan, currently targeted to be January 1, 2006.  The terms applicable to your
promotion, are as follows:

 

•                                        Your new bi-weekly salary will be
$11,153.85, which is equal to an annual salary rate of $290,000.

 

•                                        You will be eligible to participate in
the annual Veeco Management Bonus Plan.  Your target bonus will be 50% of your
base earnings for the plan year.  Your 2005 bonus calculation will be based on
EBITA results vs. plan, apportioned at 75% Data Storage and 25% Corporate.

 

•                                        You will be eligible to participate in
a new long-term incentive plan.  Your target bonus for this plan will be 75% of
your actual annual bonus award.  Awards payable under this plan will be earned
over a three-year period and will be based on the achievement of performance
metrics to be defined.  We are currently working to finalize the terms of this
plan and will present the details to you following its final approval.

 

•                                        You will be granted a restricted stock
award in the amount of 20,000 shares of Veeco Common Stock under the Veeco 2000
Stock Incentive Plan. These shares will be subject to restrictions that will
lapse one-third, one-third and one-third on the first, second and third
anniversaries of the date of grant.

 

This letter, together with the Additional Provisions attached hereto, sets forth
the entire agreement between the parties with respect to the subject matter
hereof and supersedes all prior agreements among the parties with respect
thereto, except for any employee confidentiality and/or assignment of inventions
agreements which shall continue in accordance with their terms.

 

 

 

--------------------------------------------------------------------------------


 

Bob, this promotion reflects your excellent contributions to the growth of
Veeco.  We look forward to a long and rewarding relationship and to providing
you with the challenge, responsibility and opportunity that you desire.

 

Sincerely,

 

 

 

/s/ Edward H. Braun

/s/ Don R. Kania

Edward H. Braun

Chairman and Chief Executive Officer

Don R. Kania

President and Chief Operating Officer

 

 

 

 

ACCEPTED AND AGREED:

 

 

/s/ Robert P. Oates

October 31, 2005

 

 

 

 

Robert P. Oates

 

Date

 

 

 

 

2

--------------------------------------------------------------------------------


 

 

Additional Provisions

 

In the event you are terminated without “Cause” or you resign for “Good Reason”
(each as defined below), the following would apply:

 

Severance.  Veeco will pay you a salary continuation benefit equal to 18 months
of your then current base salary, less applicable deductions.  You will also
receive a pro rata portion of the annual bonus and the long-term incentive bonus
you would have received for the year and applicable period, respectively, in
which termination occurs under plans in effect at the time of termination based
on your and the Company’s performance relative to the goals under such plans
(less amounts previously paid).  Such amount shall be payable with respect to
the annual bonus on the same date(s) that the Company makes its annual bonus
payments to employees generally with regard to such year and with respect to the
long term incentive bonus, as soon as practicable.  In addition, if you are
enrolled in Veeco’s medical and dental plans at the time of separation and elect
to continue coverage under COBRA, then your contribution amount during the
period in which salary continuation benefits are payable will be the normal
employee (Veeco-subsidized) contribution rate.

 

Extended Exercise Period.  The exercise period for any Veeco stock options
granted to you on or after the date hereof and held by you at the time of such
termination or resignation (“Options”) would continue until the earlier of (x)
12 months following the date of such termination or resignation and (y) the
expiration of the original term of such Options.

 

Vesting Acceleration.  In addition, if such termination or resignation occurs
within 12 months following a “Change of Control” (as defined below), (a) any
unvested Options shall become immediately and fully vested and exercisable as of
such date, and (b) any vesting requirements associated with the restricted
shares will be deemed satisfied as of such date.

 

Receipt of the separation benefits described above is conditioned upon your
execution (without revocation) of a general release of claims, including
non-competition and non-solicitation provisions for the duration of the salary
continuation period described above, in a form satisfactory to the Company.  If
termination occurs as a result of a change of control, the non-competition
provisions shall apply to the Company as it existed pre-acquisition.

 

As used above, the following definitions shall apply:

 

                “Cause” shall mean (i) your willful and substantial misconduct,
(ii) your repeated, after written notice, neglect of duties or failure to
perform your assigned duties, (iii) your commission of any material fraudulent
act with respect to Veeco or its business, or (iv) your conviction of (or plea
of no contest to) a crime constituting a felony.

 

                “Change of Control” shall mean:  (a) any person or group of
persons becomes the beneficial owner of securities representing 50 percent or
more of Veeco’s outstanding voting securities, or (b) the approval by Veeco’s
stockholders of one of the following:

 

 

3

--------------------------------------------------------------------------------


 

 

(i)  Any merger or statutory plan of exchange (“Merger”) in which Veeco would
not be the surviving corporation or pursuant to which Veeco’s voting securities
would be converted into cash, securities or other property, other than a Merger
in which the holders of Veeco’s voting securities immediately prior to the
Merger have the same proportionate ownership of voting securities of the
surviving corporation after the Merger;

 

(ii)  Any Merger in which the holders of outstanding voting securities of Veeco
prior to such Merger will not, in the aggregate, own a majority of the
outstanding voting securities of the combined entity after such Merger; or

 

(iii)  Any sale or other transfer (in one transaction or a series of related
transactions) of all or substantially all of the Veeco’s assets or the adoption
of any plan or proposal for Veeco’s liquidation or dissolution.

 

                “Good Reason” shall mean (a) a reduction of your base salary,
other than as part of a salary reduction program affecting management employees
generally, (b) a material reduction in the total benefits available to you under
cash incentive, stock incentive and other employee benefit plans, other than as
part of a reduction in incentives or benefits  affecting similarly situated
employees, generally, (c) an involuntary diminution in your title, authority or
responsibilities, or (d) the relocation of your primary place of work by more
than 50 miles (it being understood that your decision not to relocate would not
be a basis for Termination for Cause).

 

Please note that this letter does not alter the “at-will” nature of your
employment with Veeco.  This means that your employment may be terminated by you
or by Veeco at any time, with or without cause.  As described above, however,
you may be entitled to severance benefits depending upon the circumstances of
the termination of employment.

 

 

4

--------------------------------------------------------------------------------

 